DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-6, drawn to an angle sensor apparatus, classified in G06T7/70.
II. Claims 8-10, drawn to a device for displaying interpupillary distance (IPD) information, classified in G02B7/12.
III. Claims 11-13, drawn to a device that calculates IPD, classified in G06F1/1677.
IV. Claim 15, drawn to a user recognition device, classified in G06T2207/30041.
V. Claims 17-20, drawn to a method for sensing an angle, classified in G01B11/24.
VI. Claims 21 and 22, drawn to a method of signaling target interpupillary distance to an output device, classified in G02B7/06.
VII. Claim 23, drawn to a method for performing user recognition, classified in G02C7/061.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has a separate utility such as a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle; subcombination II has separate utility such as a tactile signaling device. See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has a separate utility such as calculating interpupillary distance irrespective of being used with an angle measurement sensor; subcombination I has a separate utility such as a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle. See MPEP § 806.05(d).
Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has a separate utility such as having a biometric identifier sensor; subcombination I has a separate utility such as a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle. See MPEP § 806.05(d).
Inventions V and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention I has a separate utility such as a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle; Invention V has a separate utility that uses trigonometrical calculations.
Inventions VII and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case Invention VII has a separate utility such as a method of identifying a user by diopter compensation value; In this case Invention IV has a separate utility such as having a biometric identifier sensor.
Inventions I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the sensor apparatus of Invention I and the method of signaling target interpupillary distances of Invention VI are unrelated.
Inventions I and VII are unrelated.   Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the sensor apparatus of Invention I and the method of identifying a user by diopter compensation value of Invention VII.
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a tactile signaling device; subcombination III has a separate utility such as calculating interpupillary distance irrespective of being used with an angle measurement sensor.  See MPEP § 806.05(d).
Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a tactile signaling device; subcombination IV has a separate utility such as having a biometric identifier sensor. See MPEP § 806.05(d).
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of tactile signaling device of Invention II and the method of sensing and of sensing an angle of Invention V are unrelated.
Inventions VI and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention VI has a separate utility such as the method of signaling target interpupillary distance; Invention II has a separate utility that of a tactile signaling device.
Inventions II and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the tactile signaling device of Invention II and the method for performing user recognition of Invention VII are unrelated. 
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of calculating interpupillary distance of Invention III and a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle of Invention IV.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of calculating interpupillary distance of Invention III and the method of sensing and of sensing an angle of Invention V are unrelated.
Inventions VI and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case Invention VI has a separate utility such as the method of signaling target interpupillary distance;  Invention III has a separate utility such as calculating interpupillary distance irrespective of being used with an angle measurement sensor. 
Inventions III and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of calculating interpupillary distance of Invention III and the method for performing user recognition of Invention VII are unrelated.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle of Invention IV and the method of sensing and of sensing an angle of Invention V are unrelated.
Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of a sensor apparatus that utilizes angle measurement sensor to calculate the folding angle of Invention IV and the method of signaling target interpupillary distances of Invention VI are unrelated.
Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the method of sensing and of sensing an angle of Invention V and the method of signaling target interpupillary distances of Invention VI are unrelated.
Inventions V and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the method of sensing and of sensing an angle of Invention V and the method for performing user recognition of Invention VII are unrelated.
Inventions VI and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of the method of signaling target interpupillary distances of Invention VI and the method for performing user recognition of Invention VII are unrelated.

Claim 1 link(s) inventions I, II, III, IV, V, VI, and VII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s),  2, 7, and 16. 
Claim 7 links Inventions II and III.     
Claim 16 links Inventions V, VI, and VII.

Claim 14 will be examined with the election of Invention I, II, III, or IV. Claim 24 will be examined an with election of Invention V, VI, or VII. 

Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
i)  the inventions have acquired a separate status in the art in view of their different classification
ii)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
	iii)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                             


/ZACHARY W WILKES/Primary Examiner, Art Unit 2872